Per Curiam.
This is an action to recover for a loss by fire under a policy of insurance. The plaintiff has a verdict of $3,182.38, which we are asked to set aside.
There are one hundred and fourteen reasons assigned and argued under several heads or points, and the state of case consists of over one thousand pages.
It would he an almost impossible task, and, in the end, a useless one, to treat of each reason or point separately and specifically.
We have examined all the reasons urged and find none, in our judgment, warranting a setting aside of the verdict.
The rule to show cause will therefore he discharged, with costs.